ORDER
PER CURIAM.
Defendant, Kevin Johnson, appeals from the trial court’s judgment entered on the jury’s conviction of one count of burglary in the second degree. Section 569.170 RSMo. (1994).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).